 


109 HR 3680 IH: To amend the Internal Revenue Code of 1986 to increase and extend temporary expensing for equipment used in refining of liquid fuels.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3680 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Camp introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase and extend temporary expensing for equipment used in refining of liquid fuels. 
 
 
1.Increase and extension of temporary expensing for equipment used in refining of liquid fuels 
(a)100 percent expensingSubsection (a) of section 179C of the Internal Revenue Code of 1986 is amended by striking 50 percent and inserting 100 percent. 
(b)Extension of period to which expensing applies 
(1)In generalSubparagraph (B) of section 179C(c)(1) of such Code is amended by striking 2012 and inserting 2015. 
(2)Construction requirementSubparagraph (F) of such section is amended by striking 2008 each place it appears and inserting 2011. 
(c)Effective dateThe amendments made by this section shall take effect as if included in section 1323 of the Energy Policy Act of 2005. 
 
